Name: Commission Decision No 1321/88/ECSC of 11 May 1988 extending the provisional anti-dumping duty on imports of certain sheets and plates, of iron or steel, originating in Yugoslavia
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  technology and technical regulations;  political geography
 Date Published: 1988-05-17

 Avis juridique important|31988S1321Commission Decision No 1321/88/ECSC of 11 May 1988 extending the provisional anti-dumping duty on imports of certain sheets and plates, of iron or steel, originating in Yugoslavia Official Journal L 123 , 17/05/1988 P. 0020 - 0020*****COMMISSION DECISION No 1321/88/ECSC of 11 May 1988 extending the provisional anti-dumping duty on imports of certain sheets and plates, of iron or steel, originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2177/84/ECSC of 27 July 1984 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), and in particular Article 11 thereof, Whereas, by Decision No 229/88/ECSC (2), as amended by Decision No 980/88/ECSC (3), the Commission imposed a provisional anti-dumping duty on imports of certain sheets and plates, originating in Yugoslavia; Whereas the Commission has received a request from the exporters concerned, which represent all the trade involved, asking for the provisional duty imposed to be extended for a further period of two months; Whereas the Commission considers that an extension of the duty is necessary to enable it to make a definitive assessment of the facts, HAS ADOPTED THIS DECISION: Article 1 The provisional anti-dumping duty on imports of certain sheets and plates, originating in Yugoslavia, imposed by Decision No 229/88/ECSC, as amended, is hereby extended for a period not exceeding two months. Article 2 This Decision shall enter into force on the day after its publication in the Official Journal of the European Communities. Without prejudice to Article 11 of Decision No 2177/84/ECSC or any other decision with the Commission might take, this Decision shall apply until the entry into force of a Commission act adopting definitive measures. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1988. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 17. (2) OJ No L 23, 28. 1. 1988, p. 13. (3) OJ No L 98, 15. 4. 1988, p. 33.